TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 5, 2021



                                      NO. 03-19-00829-CR


                                     Jeysen Cain, Appellant

                                                v.

                                  The State of Texas, Appellee




         APPEAL FROM THE 264 TH DISTRICT COURT OF BELL COUNTY
              BEFORE JUSTICES GOODWIN, KELLY, AND SMITH
                 AFFIRMED -- OPINION BY JUSTICE KELLY




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in

the judgment. Therefore, the Court affirms the trial court’s judgment of conviction. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.